IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00419-CV

DEALERON, INC.,
                                                           Appellant
v.

KRIS BROWN CHEVROLET, BUICK, GMC, LLC,
                                    Appellee


                          From the 413th District Court
                             Johnson County, Texas
                         Trial Court No. DC-C201600336


                          MEMORANDUM OPINION


       Dealeron, Inc. appealed the trial court’s Order Denying Defendant’s Motion to

Compel Arbitration. Dealeron, Inc. has now filed an unopposed motion to dismiss its

appeal.

       Accordingly, the motion is granted, and this appeal is dismissed. See TEX. R. APP.

P. 42.1(a).

                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 11, 2017
[CV06]




DealerOn, Inc. v. Kris Brown Chevrolet, Buick, GMC, LLC   Page 2